DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 05/21/2020.
Claims 1-13 are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambauen et al. (US 2019/0304238) in view of Grzybowski et al. (US 2019/0027944).
Re Claim 1: Ambauen et al. teaches real-time processing and managing of product orders, which includes a housing having a housing front side, a housing back side, a housing left side, a housing right side, a housing top side, and a housing bottom side, the housing front side having a plurality of cubby apertures extending towards the housing back side (see fig.# 3B; ¶ 79+); a plurality of cubby doors coupled to the housing {herein the cubby wall 325 includes a plurality of cubbies 330}, each cubby door selectively covering and alternatively exposing one of the cubby apertures, each cubby door having an electronic lock {herein the cubby 330 is secured by a cubby locking mechanism} to selectively engage the housing (see fig.# 3B; ¶ 79+, 94+); a CPU {herein processor 904} coupled to the housing, the CPU being in operational communication with the plurality of charging ports and the electronic lock of each of the plurality of cubby doors (¶ 228+); a payment interface coupled to the housing {herein the kiosk 200 may include an integrated credit card reader 205}, payment interface including a pay display, a keypad, and a card reader, the payment interface being in operational communication with the CPU (¶ 60+); and a power source coupled to the housing {herein the power conversion from main power to unit power may happen inside each cubby 330}, the power source being in operational communication with the electronic lock of each of the plurality of cubby doors, the plurality of charging ports, the CPU, and the payment interface (¶ 97+, 115+). Ambauen et al. also teaches a power interface for providing power connection to the base electronic modules of the plurality of intelligent shelves (¶ 50+).
Ambauen et al. fails to specifically teach a plurality of charging ports coupled to the housing, each charging port being coupled within one of the cubby apertures.
Grzybowski et al. teaches USB charging station, which includes a plurality of charging ports 30 coupled to the housing 12, each charging port being coupled within one of the cubby apertures (¶ 17+).
In view of Grzybowski et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ambauen et al. a plurality of charging ports coupled to the housing, each charging port being coupled within one of the cubby apertures so as to enable a single power outlet for each cubby/door/shelf for providing charging power for each cell/compartment.   
Re Claim 3: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising an advertisement display screen coupled to the housing front side, the advertisement display screen being in operational communication with the CPU (¶ 67+, 120+).
Re Claims 4-5: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising a stand coupled to the housing bottom side, the stand having a post and a base plate (¶ 60+, 95+) and further comprising the post {herein a free-standing implementation rather than built into a wall} including an upper flange and a lower flange (¶ 115-116+).
Re Claim 6: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising the housing backside having a removable access panel {herein a back door} (¶ 103+).
Re Claim 7: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising each cubby door 330 having a handle (¶ 88+).  
Re Claim 8: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising the handle being horizontal and perpendicularly extending from a facia of the cubby door (see fig.# 3H).
Re Claim 10: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising the plurality of cubby apertures being arranged in a matrix, the plurality of cubby apertures including at least one column of larger cubby apertures configured to hold a tablet or a laptop {herein each cubby 330 may be of varying sizes and shapes} (¶ 87+, 113+).
Re Claim 11: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising a plurality of charge LEDs coupled to each cubby door, the plurality of charge LEDs being 8in operational communication with the charge port and configured to display the charge level of the device being charged (¶ 89+, 125).
Re Claim 12: Ambauen et al. as modified by Grzybowski et al. teaches system and method, further comprising the housing being rectangular prismatic and having rounded edges (¶ 83+).
Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambauen et al. (US 2019/0304238) in view of Grzybowski et al. (US 2019/0027944) as applied to claim 1 above, and further in view of Kirby  et al. (US 2010/0201202).
The teachings of Ambauen et al. have been discussed above. 
Re Claim 13: Ambauen et al. teaches a plurality of charge LEDs coupled to each cubby door (see the rejections as set forth in Claim 11) and all other limitations of Claim 13 have been discussed and addressed above. 
Ambauen et al. fails to specifically teach a plurality of wireless charging pads coupled to the housing, each wireless charging pad being coupled within one of the cubby apertures and being in operational communication with the CPU and the power source.
Kirby et al. teaches wireless power transfer for furnishing and building elements, which includes a plurality of wireless charging pads coupled to the housing {herein inductive-type charging pads}, each wireless charging pad being coupled within one of the cubby apertures and being in operational communication with the CPU and the power source (see fig.# 21-24B, 27-29C; 8+, ¶ 176-177+).  
In view of Johansson et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ambauen et al. a plurality of wireless charging pads coupled to the housing, each wireless charging pad being coupled within one of the cubby apertures and being in operational communication with the CPU and the power source so as to provide a charging mat with induction capacity (i.e. a matted antenna) through remote signals using different wireless technology such as radio-frequency, Bluetooth, NFC and the like.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambauen et al. (US 2019/0304238) in view of Grzybowski et al. (US 2019/0027944) as applied to claim 1 above, and further in view of Jakubowski et al. (US 2020/0237119).
The teachings of Ambauen et al. have been discussed above. Ambauen et al. also teaches the front door 390 of the cubby 330 may include a display screen 392 to display data, indicia, an order number, or some identifier associated with the order (see ¶ 90-93+, 119+).
Ambauen et al. fails to specifically teach each cubby door having a cubby number.
Jakubowski et al. teaches to-go cubby unit, wherein each cubby door having a cubby number (see ¶ 27+).
In view of Jakubowski et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Ambauen et al. each cubby door having a cubby number so as to respectively and clearly identify each cubby.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Johansson  et al. (US 9,496,736) teaches portable device charging system.
Zurkuhlen et al. (US 2018/0357843) teaches ordering and delivery cubicle system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887